—In an action to recover damages for breach of contract, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Cohalan, J.), dated September 14, 1990, *491as denied her motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Where, as here, the papers offered on a motion for summary judgment show that there are triable issues of fact, summary judgment is properly denied (see, Gordon v Pellillo, 184 AD2d 494). Balletta, J. P., Miller, Ritter and Santucci, JJ., concur.